Citation Nr: 0320754	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  00-16 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased rating for the residuals of head 
trauma with post traumatic encephalopathy, currently 
evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to March 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that continued the veteran's evaluation for 
his service connected residuals of head trauma at a 30 
percent evaluation.  


REMAND

While this case was most recently at the Board, development 
was attempted on these issues by the Board pursuant to 
regulations that were then in effect.  See e.g., 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304 (2002).  However, pertinent 
provisions of 38 C.F.R. § 19.9 were invalidated by the United 
States Court of Appeals for the Federal Circuit.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1399 (Fed. Cir. 2003).  

In the instant case, comprehensive psychiatric and 
neurological examinations were  requested to determine what, 
if any, residuals the veteran had from his head trauma.  A 
statement from a VA medical facility appears to indicate that 
a request was entered at the proper facility for the veteran 
to be scheduled for a VA examination.  However, it is unclear 
whether that examination was ever scheduled, and if so, 
whether the veteran was ever notified of, and appeared for, 
that examination.  There is no copy of any letter in the 
veteran's claims file addressed to the veteran indicating 
that he had been scheduled for a VA examination.  

Further, it appears that the veteran may have been in the 
hospital at the time an examination request was made.  In 
fact, a letter from the veteran's wife, received in December 
2002, requests that the veteran's upcoming "appeal 
appointments" be rescheduled due to his hospitalization.  
Further, the Board points out that a large quantity of VA 
records from the veteran's recent hospitalization have been 
received, but have not been considered by the RO, and there 
is no indication that the veteran submitted a waiver of RO 
consideration of this evidence.  In light of these facts, and 
in light of the fact that the regulations allowing the Board 
to undertake development in the first place have been 
invalidated, the Board finds that the veteran must be 
rescheduled for his examination, and the RO must review the 
results of that examination and all other evidence recently 
submitted, to ensure that the veteran has been given all due 
consideration entitled to him under the law. 

Accordingly, the case is REMANDED for the following 
development:

1.	Make arrangements with the appropriate VA medical 
facility for the veteran to be afforded comprehensive 
VA psychiatric and neurological examinations.  Send 
the claims folder to the examiners for review, and 
request that they indicate such review has been 
undertaken, to specifically include a review of the 
records surrounding the veteran's March 1994 accident 
in a hospital, the accident for which the veteran 
currently receives compensation under 38 U.S.C.A. 
§ 1151.  All indicated tests, including appropriate 
psychological studies with applicable subscales, must 
be conducted.  Please have the examiners indicate 
that they have reviewed the veteran's records both 
prior to, and after this accident, to include prior 
psychiatric records.  It is noted that service 
connection for a psychiatric disorder was denied 
prior to the award of 1151 benefits.  Each examiner 
should then offer an opinion as to what, if any, 
residuals the veteran currently has from that March 
1994 accident, and the severity thereof.  To the 
extent possible, service connected symptoms should be 
differentiated from any disorders for which service 
connection is not in effect.  The examiners should 
also offer, if possible, an opinion as to whether any 
residuals from this accident have aggravated, or are 
aggravated by, any of the veteran's non-service 
connected disabilities.  All residuals of the 1994 
fall should be specifically set forth.  If those 
symptoms cannot be dissociated from any non-service 
connected pathology, that should also be specifically 
set forth.

2.	To help avoid future remand, the RO must ensure that 
all requested development has been completed (to the 
extent possible) in compliance with this REMAND.  If 
any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If he fails to report for an 
examination, the medical center should certify the 
address to which the notice letter was sent, and 
certify that the letter was not returned as 
undeliverable.

3.	The RO must also review the claims file and ensure 
that all notification and development action required 
by the Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should ensure that 
the new notification requirements and development 
procedures contained in sections 3 and 4 of the Act, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.

4.	After completion of the above requested development, 
and any other development deemed warranted by the 
record, the RO should adjudicate the claim on appeal 
in light of all pertinent evidence and legal 
authority.  The RO must provide adequate reasons and 
bases for its determination.  Readjudication should 
include consideration of all evidence associated with 
the claims files since the last statement of 
supplemental statement of the case.

If any benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford him the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




